Citation Nr: 9925480	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-34 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
medial meniscectomy of the right knee, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating determination 
of the Fort Harrison Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The veteran's right knee disability is manifested principally 
by complaints of pain, well-healed surgical scars without 
limitation of motion, lateral instability or subluxation; or 
X-ray evidence of arthritis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a medial meniscectomy of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5259 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for her right knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her right knee disability (that are within the competence of 
a lay party to report) are sufficient to conclude that her 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Factual Background

Service connection is currently in effect for residuals of a 
right knee meniscectomy, which has been assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  That evaluation has been in effect, except for 
periods when a temporary total rating was in effect, since 
February 1994.  Under this code, a 10 percent disability 
evaluation is warranted for removal of semilunar cartilage, 
symptomatic.  

A review of the record demonstrates that the veteran 
requested an increased evaluation for her right knee 
disability in October 1996.  The veteran indicated that she 
was having constant pain in her knee as well as a cold 
feeling.  She also noted swelling in the knee.  

Outpatient treatment records obtained in conjunction with the 
veteran's request demonstrate that in March 1997, she was 
seen with complaints of increased popping in her knee.  
Physical examination revealed no edema, subluxation, or 
laxity.  

In April 1997, the veteran was afforded a VA orthopedic 
examination.  At the time of the examination, the veteran 
reported having knee popping and pain with ambulation.  She 
noted that the pain was worsening and that it increased with 
twisting.  She reported that stair climbing was painful and 
that she could not run.  

Physical examination revealed that the veteran had full range 
of motion without significant pain.  The examiner noted that 
pain did increase after the examination and that the veteran 
was unable to straighten the knee or bend it more than 45 
degrees following the examination.  The veteran reported that 
pain occurred with weight bearing, stair climbing, or 
twisting.  An X-ray examination was interpreted as showing a 
normal right knee.  It was the examiner's assessment that the 
veteran had increasing reported symptoms of pain, with pain 
increasing after the examination.  

At the time of an August 1997 outpatient visit, the veteran 
reported having pain with twisting.  She also reported that 
her knee did not lock or give way.  Physical examination 
revealed no effusion, laxity, or subluxation.  The lateral 
facet joint was noted to be tender.  It was the examiner's 
impression that the veteran had questionable lateral facet 
syndrome.  At the time of a September 1997 outpatient visit, 
the veteran was found to have full range of motion with no 
effusion or synovitis.  

In her September 1997 notice of disagreement, the veteran 
noted that her right knee pain was worse and that she was 
scheduled for surgery.  

On October 24, 1997, the veteran underwent arthroscopic 
surgery on her right knee with shaving and lateral release.  

At the time of a November 13, 1997, physical therapy 
evaluation, the veteran was noted to have marked hematoma and 
effusion of the right knee with elevated temperature.  Active 
range of motion in the supine position was from 0 to 30 
degrees and from 0 to 70 degrees in the seated position.  
Loss of patellofemoral mobility due to effusion with 
relatively good quadriceps recruitment was noted.  At the 
time of a December 4, 1997, visit, the veteran was found to 
have decreased flexion and full extension.  Tenderness was 
present over the lateral part of the knee.  Range of motion 
was reported as good.

In a December 1997 rating determination, the RO granted a 
temporary total disability evaluation from October 23, 1997, 
to November 30, 1997.

In a December 30, 1997, VA treatment report, it was noted 
that the veteran continued to report lateral swelling in her 
knee.  She indicated that she was unable to go up and down 
stairs and that standing was limited to a few minutes at a 
time.  She also reported having trouble walking and noted 
that her knee felt like it would give out on her.  She stated 
that her kneecap felt like it was tilted and that it hurt off 
and on.  

The examiner noted that the veteran had a straightforward 
consistent examination although she complained of pain.  
Ambulation was very slow with decreased heel strike and toe 
push off, an antalgic gait, and avoidance of weight bearing 
on the right.  The veteran could only squat to 20 degrees.  
The right knee had gross obvious swelling.  Varus stress 
caused discomfort.  Crepitus was present on movement of the 
kneecap.  All motor groups were intact and there was a 
giveaway type of weakness on the right secondary to pain 
complaints.  It was the examiner's assessment that the 
veteran had probable degenerative arthritis of her knee with 
likely chondromalacia and possible status post meniscectomy.  

In a February 1998 rating determination, the RO extended the 
veteran's temporary total convalescent rating resulting from 
her October 1997 right knee surgery to April 1, 1998.  

In a May 1998 medical information report, the veteran was 
noted to have been able to return to work as of April 1, 
1998.  The nature of the ailment which had prevented her from 
working was described as postoperative residuals of a lateral 
release of the patella.  

In May 1998, the veteran was afforded an examination for VA.  
At the time of the examination, the veteran reported having 
pain in the lateral parapatella aspect of the right knee 
which was aggravated by prolonged walking and frequent 
bending.  

Physical examination revealed that the veteran had range of 
motion from 0 to 150 degrees, which was the same as the left 
knee.  Collateral and cruciate ligaments were found to be 
intact.  There was no subpatella crepitation or intra-
articular effusion.  Slight tenderness to deep palpation was 
noted on the lateral parapatella aspect of the right knee.  

X-rays were interpreted as showing slight narrowing of the 
lateral compartment of the right knee.

The examiner reported that there was some functional loss due 
to pain in the lateral aspect of the right knee, which was 
expected.  He further indicated that the veteran had one inch 
of atrophy of the right quadriceps, which he thought was 
evidence of a subconscious (and also conscious) favoring of 
the right knee.  He noted that her complaints were in-line 
with the sustained injury and the performed surgery.  He also 
observed that the right quadricep atrophy was primarily due 
to the subpatella pain as opposed to true muscular weakness.  
The impression was internal derangement of the right knee 
related to a service connected injury while on active duty in 
1988.

At the time of a June 1998 outpatient visit, the veteran 
complained of swelling and pain in her knee.  She reported 
not being able to run or climb stairs.  Physical examination 
revealed mild effusion and a healed scar.  Range of motion 
was full and all ligaments were stable.  The patella was 
mobile and not grossly subluxed.  The medial facet was very 
tender and there was increased Q angle to 23 degrees.  
Apprehension was negative.  

In a July 7, 1998, outpatient report, it was noted that the 
veteran had static flexed and dynamic patella subluxation.  

In September 1998, the veteran again underwent surgery on her 
right knee.  Arthroscopy with arthroscopic chondral shaving, 
joint debridement, partial medial meniscectomy, modified 
Fulkerson-Maquet osteotomy with distal patellar realignment, 
and limited repeat lateral retinacular release of the right 
knee, was performed.  

A September 30, 1998, X-ray revealed probable right knee 
effusion, stable orthopedic fixation, and a healing proximal 
tibial osteotomy site.  There were no other abnormalities.  

In an October 15, 1998, report, it was noted that the 
veteran's convalescence should be extended through December 
16, 1998, as she would be using braces and crutches through 
that date.  

In an October 30, 1998, rating determination, the RO assigned 
a temporary total disability evaluation from September 16, 
1998, through December 31, 1998.  

A VA outpatient treatment report shows that an X-ray 
examination of the right knee in December 1998, was 
interpreted as showing a healing osteotomy without roentgen 
evidence of complication.

In January 1999, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that that she had been slowly improving since the 
surgery.  She noted that she initially went through vigorous 
physical therapy and that she was presently doing home 
therapy.  She reported having pain 20 to 30 percent of the 
time, enough where she find herself limping everyday.  She 
indicated that she was not using a crutch or a cane.  She 
reported having swelling 20 to 25 percent of the time but 
denied any instability.  She noted that her knee would catch 
every couple of days.  

Physical examination revealed that the veteran entered the 
examination room with a limp so as to protect her right knee.  
A slight amount of effusion, medially, was present.  
Tenderness to palpation was noted over only the osteotomy 
point.  She had pain with range of motion throughout.  Range 
of motion was from 0 to 140 degrees.  There was no 
instability.  Anterior and posterior, varus and valgus 
stress, Lachman, and McMurray tests, were all negative.  
There was no laxity or subluxation.  It was the examiner's 
impression that the veteran limped and had pain with range of 
motion.  No other findings were remarkable other than mild 
effusion.  

At the time of a March 1999 outpatient visit, the veteran was 
noted to be making good progress although she did not think 
so.  She was unable to kneel.  Physical examination revealed 
healed scars and full range of motion.  The knee was stable 
and there was no apprehension.  There was also no significant 
tenderness/guarding and no effusion.  Patella tracking was 
good.  Moderate atrophy and asymmetric muscle tone were 
present.  An X-ray examination in March 1999, reportedly 
showed unremarkable medial , lateral, and patellofemoral 
articulations.  The impression was stable orthopedic 
fixation.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As the veteran 
had previously been granted service connection for a right 
knee disability in September 1994, and did not appeal, staged 
ratings are not for application in this matter, and her 
disability will be evaluated on the basis of the present 
level of disability. 

Although the veteran's right knee disorder has varied in 
severity throughout the course of this appeal, necessitating 
two separate surgeries, the veteran has been assigned 
temporary total disability evaluations in conjunction with 
these surgeries.  Thus, treatment records and examinations 
performed during the time periods where a 100 percent 
temporary total evaluation was assigned, while important, 
have little impact on her current right knee disability 
evaluation.  Fenderson, Francisco.

The veteran is currently in receipt of the maximum schedular 
evaluation under the provisions of Diagnostic Code 5259.  
Hence, a higher schedular evaluation could not be provided 
under that diagnostic code.  Diagnostic Code 5258 is not for 
application as the veteran has not been shown to have 
dislocated semilunar cartilage.  

Other criteria pertaining to evaluations of disabilities of 
the knee and leg are set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 (1998).  Diagnostic Code 5256 
provides for a 30 percent evaluation for ankylosis of the 
knee when the ankylosis is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Where there is malunion of the tibia or fibula with marked 
knee or ankle disability, Diagnostic Code 5262 provides a 30 
percent evaluation.  In this case, the current medical 
evidence of record shows that the veteran retains 
significant, if not normal, motion in the right knee.  Thus, 
a higher evaluation could not be provided on the basis of 
ankylosis.  X-ray examinations have not shown malunion of the 
tibia or fibula.  As such, the provisions of Diagnostic Codes 
5262 and 5256 cloud not serve as the basis for an increased 
rating for the veteran's right knee disability.

Limitation of flexion of a leg is evaluated under Diagnostic 
Code 5260.  Limitation of extension of a leg is evaluated 
under Diagnostic Code 5261.  On the most recent VA 
examination, the veteran's range of motion of the right knee 
was reported as 0 degrees of extension and 140 degrees of 
flexion; in other words normal as set out at 38 C.F.R. Part 
4, Plate II (1998), at the time of his January 1999 VA 
examination, and was again reported to be normal at the time 
of the March 1999 outpatient visit.  There is no basis upon 
which to consider the veteran for an increased evaluation 
under Diagnostic Code 5260 or 5261.  In this regard, flexion 
of the right knee must be limited to 30 degrees to warrant a 
20 percent evaluation under Diagnostic Code 5260.  Extension 
of the right knee must be limited to 15 degrees to warrant a 
20 percent evaluation under Diagnostic Code 5261.

The Board notes that the Court, in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  While the veteran has at times been noted to 
have pain, atrophy, and complaints of pain, these symptoms, 
as shown on recent evaluations, do not prevent her from 
achieving a normal range of motion.  On the most recent 
evaluation in March 1999, she had no significant tenderness.  
Accordingly, the Board finds that the veteran does not have 
functional impairment that would warrant more than a 10 
percent evaluation under the diagnostic codes predicated on 
limitation of motion.  

The Board further notes that the veteran has requested that 
her right knee disability be evaluated under Diagnostic Code 
5257 and that a separate rating be assigned for arthritis in 
accordance with VAOPGCPREC 23-97.  In that opinion VA's 
general counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.  The general counsel 
subsequently clarified that for a knee disability rated under 
DC 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

The veteran was suspected on one occasion of having arthritis 
in the right knee.  X-ray examinations have, however, 
consistently revealed no evidence of arthritis, and examiners 
reviewing the veteran's X-rays have not diagnosed that 
disability.  In the absence of X-ray evidence of arthritis, 
the veteran would not be entitled to a compensable 
evaluation.  Diagnostic Code 5003.  

The veteran also does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5257.  A compensable 
evaluation under that diagnostic code would require slight 
lateral instability or subluxation.  The veteran had not 
instability on the most recent VA examination.  The March 
1999 outpatient treatment record also shows that the knee was 
stable and had good patellar tracking.  In the absence of 
current evidence of slight lateral instability or subluxation 
she cannot be awarded a separate 10 percent evaluation under 
Diagnostic Code 5257.

The Board has also considered all applicable provisions of 
38 C.F.R. Parts 3 and 4 but finds no basis for an allowance.  
In this regard, the Board notes 38 C.F.R. § 3.321(b)(1) 
provides that in an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1) (1998).

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate her disability.  Accordingly, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of a 
medial meniscectomy of the right knee is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

